                                                                  JS-6
 1   Steven J. Rothans (SBN 106579)
     Katrina J. Valencia (SBN 230931)
 2   CARPENTER, ROTHANS         & DUMONT
     500 S. Grand Ave., 19th Floor
 3   Los Angeles, CA 90071
     Phone: (213) 228-0400
 4   Fax: (213) 228-0401
     Email: srothans@crdlaw.com | kvalencia@crdlaw.com
 5
     Attorney for Defendants
 6   City of Pomona, a public entity,
     Corporal Jesus Garcia and
 7   Corporal Adam Viers, public employees
 8
                         UNITED STATES DISTRICT COURT
 9
      FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
     GEORGE RICKS,                                  Case No.: 2:18-CV-07862-DDP-PLA
12
                                                    [Assigned to the Hon. Dean D. Pregerson,
13               Plaintiff,                         Courtroom 9C]

14   vs.                                            ORDER OF DISMISAL
15
16   CITY OF POMONA, AUSTIN DOSSEY
     #42108, individually and as a peace officer,
17   CORPORAL JESUS GARCIA, #30043,
18   individually and as a peace officer,
     CORPORAL ADAM VIERS #40956
19   individually and as a peace officer and
20   DOES 1-10.
21
                 Defendants.
22
23
           Based upon the stipulation of all parties who have appeared in this action,
24
25   the action of Plaintiff GEORGE RICKS against Defendants CITY OF
26   POMONA, AUSTIN DOSSEY, CORPORAL JESUS GARCIA, and
27
28


                                      1
                         [PROPOSED] ORDER OF DISMISAL
 1   CORPORAL ADAM VIERS will be dismissed with each party to bear their
 2
     own costs and attorneys' fees.
 3
 4   IT IS SO ORDERED.
 5
 6
 7
 8   DATED: March 26, 2019                  _____ _____________________
 9
                                            United States District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                      2
                         [PROPOSED] ORDER OF DISMISAL
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                 3
     [PROPOSED] ORDER OF DISMISAL
